General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The merits of this case have been carefully reexamined considering applicant's response received 2/9/2022. It is the Examiner’s position that the rejection of record under 35 USC § 112 (a) and (b) has been overcome and is hereby withdrawn. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application is in condition for allowance.
Specification
The Examiner objects to the specification for the following reason.
The title is inconsistent or unclear because more than one title is used in the application. (MPEP 1503.01.I) The titles “Charging Unit for Hearing Aid” and “Hearing Aid Charging Unit” appear in the application as the title. The claimed invention should be accurately described throughout the specification. Therefore, for accuracy, the title has been amended throughout the application, original oath or declaration excepted, to read: -- Charging Unit for Hearing Aid --.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Conclusion
The references not relied upon are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915